                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

                               KOMET BEING v. ADAM CRUM
                                Case No. 3:19-cv-00060-TMB


By:                   THE HONORABLE TIMOTHY M. BURGESS


PROCEEDINGS:          ORDER FROM CHAMBERS

The matter was initiated by Plaintiff Komet Being on March 4, 2019, seeking declaratory and
injunctive relief as well as monetary damages for alleged discrimination under the Alaska
Medicaid program. 1 On April 30, 2019, Stacie L. Kraly, Chief Assistant Attorney General for the
Alaska Department of Law, Office of the Attorney General filed an appearance on behalf of
Defendant Adam Crum. 2 Defendant filed an Answer shortly thereafter. 3

The Court sua sponte raises an issue involving 28 U.S.C. § 455(b) implicated by the appearance
of the State of Alaska. The Court discloses that an immediate family member at the Alaska
Department of Law has supervisory authority over Ms. Kraly at the Alaska Department of Law.

Accordingly, the undersigned HEREBY RECUSES himself from this matter. This matter and the
pending motions will be randomly reassigned to another district judge in the District of Alaska.

Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: May 28, 2019




1
  Dkt. 1.
2
  Dkt. 4.
3
  Dkt. 7.
                                               1

            Case 3:19-cv-00060-HRH Document 8 Filed 05/28/19 Page 1 of 1
